The court charged the jury as follows: "Gentlemen of the jury, in the case which we have just tried I charge you this: That if you believe all the evidence and find the facts to be as testified to by all the witnesses you will answer the issue `Yes.' The issue is: `Is the plaintiff, Mrs. R. A. Hall, the holder as collateral security of the note and mortgage described in the pleadings?' I charge you if you believe all the evidence and find the facts to be as testified to by all the witnesses you will answer the issue `Yes.' Take the case, and say how you find it." To which the defendant J. W. Boyette excepted, assigned error and appealed to the Supreme Court.
The issue submitted to the jury and their answer thereto is as follows: "1st. Is the plaintiff, Mrs. R. A. Hall, the holder as collateral security of the note and mortgage described in the pleadings? Answer: `Yes.'"
The court below rendered judgment on the verdict.
This action was here before — Hall v. Boykin, 211 N.C. 391. From a review of the evidence in the court below, we think there was sufficient competent evidence on the part of the defendant J. W. Boyette to be submitted to the jury on the issue.
The judgment of the court below is
Reversed. *Page 831